Case 1:17-cv-00247-LPS Document 232 Filed 07/24/19 Page 1 of 2 PageID #: 5949



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE
ON SEMICONDUCTOR CORPORATION,
and SEMICONDUCTOR COMPONENTS
INDUSTRIES, LLC;

               Plaintiffs,
                                              C.A. No. 17-247-LPS-CJB
       v.

POWER INTEGRATIONS, INC.

               Defendant.




                                  NOTICE OF DEPOSITION

       PLEASE TAKE NOTICE that pursuant to Rule 30(b)(1) of the Federal Rules of Civil

Procedure, defendant Power Integrations, Inc. will take the deposition by oral examination of

Stephen Becker. The deposition will commence on July 31, August 1 and August 8, 2019 at

9:00 a.m. at Baker Botts LLP, 98 Jacinto Blvd, No. 1500, Austin, TX 78701, or at a date and

location mutually agreed by counsel for the parties or ordered by the court.

       PLEASE TAKE FURTHER NOTICE that the deposition will be taken before a duly

authorized notary public or other officer authorized to administer oaths at deposition, will be

recorded by stenographic and/or videographic means, and will continue from day to day until

completed.
Case 1:17-cv-00247-LPS Document 232 Filed 07/24/19 Page 2 of 2 PageID #: 5950



Dated: July 24, 2019         FISH & RICHARDSON P.C.



                             By: /s/ Warren K. Mabey, Jr.
                                 Warren K. Mabey, Jr. (#5775)
                                 222 Delaware Avenue, 17th Floor
                                 Wilmington, DE 19801
                                 (302) 652-5070
                                 mabey@fr.com

                                 Frank E. Scherkenbach
                                 FISH & RICHARDSON P.C.
                                 One Marina Park Drive
                                 Boston, MA 02210-1878
                                 scherkenbach@fr.com

                                 Michael R. Headley
                                 Neil A. Warren
                                 FISH & RICHARDSON P.C.
                                 500 Arguello Street, Suite 500
                                 Redwood City, CA 94063
                                 Telephone: (650) 839-5070
                                 headley@fr.com
                                 warren@fr.com

                             Attorneys for Defendant
                             POWER INTEGRATIONS, INC.
